Citation Nr: 0533228	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for a claimed right ear 
hearing loss.  

2.  Entitlement to a compensable initial evaluation for the 
service-connected left ear hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and January 2004 
decisions by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

The Board notes that the veteran did not perfect an appeal 
with respect to the issue of service connection for right ear 
hearing loss.  However, given the nature of the veteran 
assertions at the recent hearing, the Board undertakes to 
review this matter at the present time.  

The issue of a compensable initial evaluation for the 
service-connected hearing loss is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDING OF FACT

The currently demonstrated right ear hearing disability is 
shown as likely as not to be due to the exposure to acoustic 
trauma during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a right ear hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's DD form 214 indicates that he was assigned to 
the 38th Artillery.  

The December 1969 separation examination shows pure tone 
thresholds in the right ear, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
--
20

The September 2003 VA examination indicates that the veteran 
could not understand spoken words.  He denied having had any 
noise exposure on the job or recreationally since discharge 
from service.  

On examination, right ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
60

His speech audiometry revealed speech recognition ability of 
96 percent in the right ear.  The diagnosis was that of mild 
high frequency neural hearing loss, bilaterally.  

The VA examiner noted that it was not likely that the 
veteran's right ear hearing loss was a result of any activity 
during military service, based on the fact that the veteran's 
separation examination showed normal hearing in the right 
ear.  

A VA audiological examination dated January 2004 shows right 
ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
35
45

At the September 2005 hearing, the veteran testified in 
relevant part that he worked in the artillery as an ammo 
sergeant while in Korea.  He stated that he was around 
artillery on a regular basis.  He indicated that he first 
noticed that he had hearing problems in 1976, but had not had 
any hearing tests until recently.  


Law and Regulation

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

The Board notes that the RO granted service connection for 
left ear hearing loss in October 2003.  

The Board notes that VA examination reports clearly indicate 
that the veteran has been recently diagnosed with 
sensorineural hearing loss in the right ear.  The veteran's 
audiological examinations since 2003 reveal hearing loss that 
meets VA's definition of a hearing loss disability.  

The veteran's service medical records do not indicate that 
the veteran had a right ear hearing loss in service or at 
separation from service.  

However, the personnel records shows that he was a member of 
an artillery unit.  The veteran testified at the recent 
hearing that he was assigned to an artillery area as an ammo 
sergeant while in Korea.  He stated that he was around 
artillery on a regular basis and that he first noticed his 
hearing loss shortly after service.  Significantly, the 
veteran reported having no post service noise exposure.  

The recently obtained VA medical opinion did not address this 
history in finding that the currently demonstrated right ear 
hearing loss was not the likely result of any activity in 
service.  

However, given the veteran's credible hearing testimony that 
he was exposed to high levels of noise while serving in an 
artillery unit and had no noise exposure after service, the 
Board finds that the evidence is in relative equipoise in 
showing that the currently demonstrated right ear hearing 
disability as likely as not is due to noise exposure that was 
incurred in active service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted for the demonstrated right 
ear hearing loss.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for right ear hearing loss is granted.



REMAND

The veteran seeks an increased evaluation for service-
connected left ear hearing loss disability.  

Under VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

Additionally, the Board finds that consideration of a 
compensable rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) is warranted by the RO.  The veteran has 
testified that he has not been able to find work because of 
his hearing loss disability.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance; however, under 
the circumstances of the present case there may be a basis 
for the RO to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

The veteran's now service-connected bilateral hearing loss 
may present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  

In light of the foregoing, it is the Board's opinion that the 
RO should evaluate the veteran's hearing loss to see if it 
meets the criteria for extra-schedular evaluation.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination for the purpose of 
determining the current severity of the 
service-connected hearing loss 
disability.  All tests and studies deemed 
necessary by the examiner should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All symptomatology due 
to the service-connected disability 
should be described.  The rationale for 
all opinions expressed should be 
provided.  

2.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to provide him another 
opportunity to submit any additional 
medical evidence or information and 
further argument that indicate his 
service-connected bilateral hearing loss 
presents an exceptional or unusual 
disability picture with related factors 
such as marked interference with 
employment or frequent hospitalizations 
as to render impractical the application 
of the regular schedular standards.  

3.  The RO should then readjudicate the 
issue on appeal, including on the basis 
of whether an extraschedular rating is 
for application for the service-connected 
hearing loss disability.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


